Exhibit 10.45

 

March 9, 2006

 

Mr. Dean D. Durbin

Vertis, Inc.

250 West Pratt Street

18th Floor

Baltimore, Maryland 21201

 

Dear Dean:

 

In recognition of your progress in restructuring the company and your strategic
innovations, the Board has acted to appoint you as Chief Executive Officer and
President of Vertis, Inc. and Vertis Holdings, Inc. (the “Companies”), effective
as of February 9, 2006. In conjunction with this action, the Board also
determined to adjust your compensation to reflect your new responsibilities.

 

Accordingly, we hereby amend your current employment agreement, by and among you
and the Companies, dated and effective as of August 31, 2003, as amended (the
“Employment Agreement”), to reflect your new position and title as Chief
Executive Officer and President of Vertis, Inc. effective as of February 9,
2006. In addition, we hereby amend the Employment Agreement to reflect your new
Annual Base Salary (as defined in the Employment Agreement) of $570,000,
effective as of January 29, 2006. All references in the Employment Agreement to
your position, authority, duties or responsibilities shall be read as references
to your position as Chief Executive Officer and President of Vertis, Inc. and
the authority, duties or responsibilities associated with such position.

 

We look forward to continuing to work with you to further Vertis’ growth and
innovation. Please indicate your understanding and acceptance of these terms by
executing this letter in the space indicated below and returning the executed
letter to me at your earliest convenience. As always, if you have any questions,
please do not hesitate to contact me.

 

Sincerely,

 

/S/ Soren Oberg

 

 

Director,

On behalf of Vertis, Inc. and Vertis Holdings, Inc.

 

 

* * *

 

I have read and understood this letter and agree to its terms.

 

 

/S/ Dean D. Durbin

 

Dean D. Durbin

Date:

 

 

 

--------------------------------------------------------------------------------

 